EXHIBIT 10.53
AMENDMENT TO THE CITIZENS BANKING CORPORATION STOCK COMPENSATION PLAN
Pursuant to section 7.07(b) of the Citizens Banking Corporation Stock
Compensation Plan (“Plan”), and in accordance with authority granted by the
Compensation and Human Resources Committee of the Board of Directors on
February 21, 2007, Citizens Republic Bancorp hereby adopts this Amendment to the
Plan.

1.   Section 1.03(p) of the Plan is amended to read as follows:     (p) “Fair
Market Value” means, with respect to a share of Common Stock on the Grant Date,
the closing price of the Common Stock on the Nasdaq Stock Market (“NSM”) as
reported in The Wall Street Journal for the Grant Date. In the event that there
were no Common Stock transactions on such date, the Fair Market Value shall be
determined as of the immediately preceding date on which there were Common Stock
transactions. Unless otherwise specified in the Plan, “Fair Market Value” for
purposes of determining the value of Common Stock on the date of exercise means
the closing price of such Common Stock on the NSM on the last date preceding the
exercise on which there were Common Stock transactions, as reported in The Wall
Street Journal. If the Common Stock is not listed for trading on the NSM on the
relevant date, (1) the closing price on the securities exchange (or, if there is
more than one, the principal such exchange) on which the Common Stock is traded
as reported in The Wall Street Journal for the relevant date; (2) if the shares
are not listed for trading on any securities exchange or the NSM on such date
but closing price information is reported by Nasdaq or another generally
accepted reporting service, the closing price of the shares, as so reported by
Nasdaq or, if not reported by Nasdaq, another generally accepted reporting
service, for the relevant date; (3) if none of the foregoing is applicable, the
fair market value of the shares as of the relevant date, as determined by the
Committee.   2.   1.03(q) of the Plan is amended to read as follows:     (q)
“Grant Date” means the date on which the Committee authorizes an individual
Option, Restricted Stock Award, Restricted Stock Unit or Performance Award,
which date shall be generally restricted to the third Thursday of May of each
year. The preceding restriction on the Grant Date shall not be applicable to the
Grant of Options, Restricted Stock Awards, Restricted Stock Units and
Performance Awards which, in the discretion of the Committee, are necessary or
appropriate for the hiring, continued retention or promotion of Employees and/or
Non-Employee Directors, in which situations the Grant Date means the date on
which the Committee authorizes an individual Option, Restricted Stock Award,
Restricted Stock Unit or Performance Award, or such later date as shall be
designated by the Committee.

Except as otherwise stated above, this Amendment is effective as of February 21,
2007.
In Witness Whereof, Citizens Republic Bancorp has caused this amendment to be
executed as of February 21, 2007.

                          CITIZENS REPUBLIC BANCORP    
 
               
/s/ Thomas W. Gallagher
      By:   /s/ William R. Hartman    
 
Witness Thomas W. Gallagher
         
 
William R. Hartman    
 
          Chief Executive Officer    

 